DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020, 2/12/2021, 3/31/2021, 5/25/2021, 7/30/2021, 10/1/2021, 10/18/2021, 1/25/2022, 6/10/2022 and 6/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1 is missing a period “.” at the end.
Claim 14 recites “The card engine of claim 1” but claim 1 recites “A server.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims 8-14 are rejected under 35 USC 101 for being "software per se". 
The current specification discloses “FIGS. 18 and 20-22 present illustrative processes for implementing the card engine 132, the facts controller 136, and the rules engine 140. The processes are illustrated respectively as a collection of blocks in a logical flow chart, which represents a sequence of operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the blocks represent computer-executable instructions that, when executed by one or more processors, perform the recited operations.” ([0167]). Therefore, the claimed invention is addressed to "a card engine" that can be reasonably interpreted as referring to software or programming. Accordingly, the claims become nothing more than sets of software instructions which are "software per se".   
Similarly, claims 15-20 are rejected under 35 USC 101 for being "software per se". The claims recites “a method” with plurality of steps which can be reasonably interpreted as referring to software or programming. Accordingly, the claims become nothing more than sets of software instructions which are "software per se".   
“Software per se” is non-statutory under 35 USC 101 because it is merely a set instruction without any structural recitations. In addition, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fellenstein et al. (U.S. Publication Number 2005/0021651, hereafter referred to as “Fellenstein”) in view of Ziraknejad et al. (U.S. Publication Number 2020/0143102 which claims priority of continuation-in-part 16247892 and 16248659 filed on 1/15/2019, hereafter referred to as “Ziraknejad”). 
Regarding claim 1, Fellenstein teaches A server, comprising: 
one or more processors ([0028] and Fig. 1: discussing about local workstation 108 is electrically coupled to remote workstation 110 and remote workstation 112);
facts storage operatively coupled to the one or more processors ([0028] and Fig. 1: discussing about local workstation 108 is also electrically coupled to server 104 and persistent storage 106); and 
memory to maintain one or more components executable by the one or more processors ([0029]: discussing about memory 200 also contains processor data 210), the one or more components comprising: 
a card engine configured to ([0008]: discussing about the usage processor (UP) retrieves event data from the usage database  (UDB) and compiles statistical data models that reflect a user's usage patterns): 
retrieve facts from the facts storage related to usage of user equipment ([0033] and Fig. 5: discussing about UP 240 then retrieves second user's usage data (440) from UDB 360. Examiner interprets that retrieving second user's usage data as claimed retrieve facts from the facts storage related to usage of user equipment.),
evaluate card definitions in accordance with the retrieved facts to generate cards that represent content presentations on user equipment ([0033] and Fig. 5: discussing about compiles statistics on second user's activity (450). Examiner interprets that statistics on user's usage data as claimed card definitions.),
generate container definitions that represent logical groupings of the generated cards ([0033] and Fig. 5: discussing about save the usage report (470) as a separate summary file 480. Examiner interprets that the summary file as claimed container definitions.),
resolve the container definitions in accordance with the generated cards ([0033] and Fig. 5: discussing about save the usage report (470) as a separate summary file 480).
Fellenstein does not explicitly teach to receive a request for a card, and format one of the generated cards for presentation via the user equipment.
Ziraknejad teaches receive a request for a card ([0050] and Fig. 1A: In stage (B), the client device 110 transmits a card request 102 to the server 120.), and 
format one of the generated cards for presentation via the user equipment ([0050] and Fig. 1A: In stage (C), upon receiving the card request 102, the server 120 accesses the source database 122 and generates one or more information cards that are provided to the client device 110 in response to the card request 102. [0055] and Fig. 1A: In stage (D), the server 120 transmits an information card 104 for presentation on the client device 110. In stage (E), upon receiving the information card 104 from the server 120, the client device 110 presents the information card 104 for display on a user interface 126.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method identifying and presenting of statistical usage data of Fellenstein with the teaching about customized information cards of Ziraknejad because it  improves the relevance of information that is displayed to a user based on actions performed on the client device and ensures that the displayed information is likely to represent information that is of interest to the user (Ziraknejad, [0041]).

Regarding claim 2, Fellenstein in view of Ziraknejad teaches wherein the card engine is configured to: send fact requests to obtain the facts from the facts storage (Fellenstein, [0033]: The process starts (400) when a first user of messaging system 220 makes a request for usage report on a second user.).

Regarding claim 3, Fellenstein in view of Ziraknejad teaches wherein the card engine is configured to: receive pushed fact updates from the facts storage (Ziraknejad, [0004]: The information cards provide live, dynamically updated data, so that sequential presentations of the same information card can provide different values for attributes and metrics as the information in the data source changes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method identifying and presenting of statistical usage data of Fellenstein with the teaching about customized information cards of Ziraknejad because it  improves the relevance of information that is displayed to a user based on actions performed on the client device and ensures that the displayed information is likely to represent information that is of interest to the user (Ziraknejad, [0041]).

Regarding claim 4, Fellenstein in view of Ziraknejad teaches wherein the pushed fact updates dynamically change one or more of the cards (Ziraknejad, [0004]: The information cards provide live, dynamically updated data, so that sequential presentations of the same information card can provide different values for attributes and metrics as the information in the data source changes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method identifying and presenting of statistical usage data of Fellenstein with the teaching about customized information cards of Ziraknejad because it  improves the relevance of information that is displayed to a user based on actions performed on the client device and ensures that the displayed information is likely to represent information that is of interest to the user (Ziraknejad, [0041]).

Regarding claim 8, Fellenstein teaches A card engine that includes computer-executable instructions which, if executed by a computing device, cause the computing device to perform operations comprising ([0008]: discussing about the usage processor (UP) retrieves event data from the usage database  (UDB) and compiles statistical data models that reflect a user's usage patterns):
obtaining facts related to usage of user equipment ([0033] and Fig. 5: discussing about UP 240 then retrieves second user's usage data (440) from UDB 360. Examiner interprets that retrieving second user's usage data as claimed retrieve facts from the facts storage related to usage of user equipment.);
generating cards that represent content presentations on user equipment in accordance with the obtained facts ([0033] and Fig. 5: discussing about compiles statistics on second user's activity (450). Examiner interprets that statistics on user's usage data as claimed generating cards.);
creating containers that represent logical groupings of the generated cards ([0033] and Fig. 5: discussing about save the usage report (470) as a separate summary file 480. Examiner interprets that the summary file as claimed container.);
Fellenstein does not explicitly teach receiving a request for a card; and formatting one of the generated cards for presentation via the user equipment.
Ziraknejad teaches receiving a request for a card ([0050] and Fig. 1A: In stage (B), the client device 110 transmits a card request 102 to the server 120.); and
formatting one of the generated cards for presentation via the user equipment ([0050] and Fig. 1A: In stage (C), upon receiving the card request 102, the server 120 accesses the source database 122 and generates one or more information cards that are provided to the client device 110 in response to the card request 102. [0055] and Fig. 1A: In stage (D), the server 120 transmits an information card 104 for presentation on the client device 110. In stage (E), upon receiving the information card 104 from the server 120, the client device 110 presents the information card 104 for display on a user interface 126.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method identifying and presenting of statistical usage data of Fellenstein with the teaching about customized information cards of Ziraknejad because it  improves the relevance of information that is displayed to a user based on actions performed on the client device and ensures that the displayed information is likely to represent information that is of interest to the user (Ziraknejad, [0041]).
Claim 9 is rejected under the same rationale as claim 2.
Claim 10 is rejected under the same rationale as claim 3.
Claim 11 is rejected under the same rationale as claim 4.
Regarding claim 14, Fellenstein in view of Ziraknejad teaches wherein the facts include unique facts that are user-specific (Fellenstein, [0033] and Fig. 7: FIG. 7 is an example of a set of statistics that could be collected for second user. The example data in FIG. 7 represents the data that UP 240 might collect about user `al` (whose real name is Albert).) and non-unique facts that are user-nonspecific (Fellenstein, [0031] and Fig. 4: discussing about event type such as “sign-on”, “sign-off”, “message-send” and etc.).

Allowable Subject Matter
Claim 5-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The primary reason for allowance of claims 5-7, 12-13 and 15-20 in the instant application is the prior arts of record neither anticipates nor renders obvious those claims limitation, such as the prior arts of made record fail to teach the card engine is configured to: create a hierarchical container tree of the containers; arrange the cards in one of the containers below the top level of the container tree for advancement up the container tree according to a card rank; and advance a highest-ranked card of the arranged cards up the container tree; wherein the formatted card is the highest-ranked card at the top level of the container tree.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162       

July 26, 2022